DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed November 08, 2021 has been entered. Claims 1-3 and 9-21 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 9-10, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohm et al. (US 2012/0262298 A1) (hereinafter – Bohm).

Regarding claim 1, Bohm discloses A measuring apparatus comprising (Abstract):
a sensor configured to be indwelled in vivo of a user and to output a first signal based on a concentration of a specified substance (Para. [0263], “Described herein are continuous analyte sensors that are capable of continuous, automatic self -calibration during a sensor session and capable of achieving high levels of accuracy,”);
a motion sensor configured to detect a motion quantity of the sensor corresponding to an activity factor of the user and to output a second signal based on the motion quantity, the second signal depending on a setting position of the sensor attached to the user, wherein each of a plurality of setting positions of the sensor indicated a region of the user into which the sensor is indwelled (Para. [0417], “data generated by an accelerometer (e.g., indicative of exercise /movement/activity of a host);” and para. [0405], “site of sensor implantation (abdomen, arm, etc.) specific relationships (different sites may have different vascular density);” and para. [0197], “a time since the sensor was ;
a storage unit configured to store, using a memory device, plural pieces of arithmetic information and reference values of motion quantities corresponding, respectively, to said each of the plurality of setting positions of the sensor (Para. [0266], “For example, in certain embodiments, the reference measurement may be determined from a ratio or correlation between the sensitivity of a sensor (e.g., from a certain sensor lot) with respect to in vivo analyte concentration measurements and the sensitivity of another sensor (e.g., from the same lot made in substantially the same way under substantially same conditions) with respect to in vitro analyte concentration measurements at a certain time period. By providing a continuous analyte sensor with a predetermined in vivo to in vitro ratio and a predetermined sensitivity profile (as described in more detail elsewhere herein), self -calibration of the sensor can be achieved in conjunction with high levels of sensor accuracy.” And para. [0397], “An exemplary calibration process in accordance with some embodiments will now be discussed with reference to FIG. 24. Calibration process 2400 can use one or more of pre-implant information 2402, internal diagnostic information 2404 and external reference information 2406 as inputs to form or modify a conversion function 2408. Internal and external data is used to calibrate device after implantation, including motion data.);
an identifying unit configured to identify, using a processor, the setting position of the sensor by comparing the second signal acquired from the motion sensor with the reference values of the motion quantities stored in the storage unit (Para. [0417], “data generated by an accelerometer (e.g., indicative of exercise /movement/activity of a host);” and para. [0405], “site of sensor implantation (abdomen, arm, etc.) specific relationships (different sites may have different vascular density);”);
and a calculation unit configured to calculate, using the processor, the concentration of the specified substance contained in a sample (Para. [0263], “Described herein are continuous analyte sensors that are capable of continuous, automatic self -calibration during a sensor session and capable of achieving high levels of accuracy,”),
wherein the calculation unit selects one of the plural pieces of arithmetic information from the storage unit, corresponding to the setting position of the sensor identified by the identifying units and calculates the concentration of the specified substance contained in the sample by using the selected arithmetic information based on the first signal from the sensor (Para. [0266], “By providing a continuous analyte sensor with a predetermined in vivo to in vitro ratio and a predetermined sensitivity profile (as described in more detail elsewhere herein), self -calibration of the sensor can be achieved in conjunction with high levels of sensor accuracy.” Wherein the profile is generated based on motion or movement data as well as sensor location data.).
Regarding claim 2, Bohm discloses The measuring apparatus according to claim 1, wherein the plural pieces of arithmetic information contain plural items of calibration curve data, and the calculation unit selects one of the plural items of calibration curve data from the storage unit, based on the sensor setting position identified by the identifying unit and calculates the concentration of the specified substance contained in the sample by using the selected calibration curve data (Para. [0269], “In some embodiments, the continuous analyte sensor system is configured to estimate changes or drift in sensitivity of the sensor for an entire sensor session as a function of time (e.g., elapsed time since .
Regarding claim 3, Bohm discloses The measuring apparatus according to claim 1, wherein the plural pieces of arithmetic information contain plural measurement algorithms, and the calculation unit selects one of the plural measurement algorithms from the storage unit, based on the sensor setting position identified by the identifying unit and calculates the concentration of the specified substance contained in the sample by using the selected measurement algorithms (Para. [0278], “As illustrated in FIG. 1A, an estimative algorithm function 120 can be used to define the relationship between time during the sensor session and sensor sensitivity. The estimative algorithm function may be generated by testing a sample set (comprising one or more sensors) from a sensor lot under in vivo and/or in vitro conditions. Alternatively, the estimative algorithm function may be generated by testing each sensor under in vivo and/or in vitro conditions.”).
Regarding claim 9, Bohm discloses The measuring apparatus according to claim 1, wherein the sensor consecutively measures the signals (Para. [0263], “Described herein are continuous analyte sensors that are capable of continuous, automatic self -calibration during a sensor session and capable of achieving high levels of accuracy,” Continuous sensors measure consecutively.).
Regarding claim 10, Bohm discloses The measuring apparatus according to claim 1, wherein the sample is interstitial fluid (Para. [0230], “The term "analyte," as used herein, is a broad term, and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (and is are not to be limited to a special or customized meaning), and refers without limitation to a substance or chemical constituent in a biological fluid (for example, blood, interstitial fluid, cerebral spinal fluid, lymph fluid or urine) that can be analyzed.”).
Regarding claim 12, Bohm discloses A non-transitory computer-readable medium storing a measuring program for causing a computer to execute (Abstract):
a process to output a first signal based on a concentration of a specified substance from a sensor indwelled in vivo of a user (Para. [0263], “Described herein are continuous analyte sensors that are capable of continuous, automatic self -calibration during a sensor session and capable of achieving high levels of accuracy,”); 
a process to detect a motion quantity of the sensor corresponding to an activity factor of the user and to output a second signal based on the motion quantity, the second signal depending on a setting position of the sensor attached to the user, wherein each of a plurality of setting positions of the sensor indicates a region of the user into which the sensor is indwelled (Para. [0417], “data generated by an accelerometer (e.g., indicative of exercise /movement/activity of a host);” and para. [0405], “site of sensor implantation (abdomen, arm, etc.) specific relationships (different sites may have different vascular density);” and para. [0197], “a time since the sensor was implanted or connected to sensor electronics coupled to the sensor; data representative of a pressure on the sensor or sensor system generated by a pressure sensor; data generated by an accelerometer; a measure of moisture ingress; and a measure of noise in an analyte concentration signal.” And para. [0397], “An exemplary calibration process in accordance with some embodiments will now be discussed with reference to FIG. 24. Calibration process 2400 can use one or more of pre-implant information 2402, internal diagnostic information 2404 and external reference information 2406 as inputs to form or modify a conversion function 2408. Internal and external data is used to calibrate device after implantation, including motion data.);
a process to store in a storage unit, plural pieces of arithmetic information and reference values of motion quantities corresponding, respectively, to said each of the plurality of setting positions of the sensor (Para. [0266], “For example, in certain embodiments, the reference 
a process to identify the setting position of the sensor by comparing the second signal the reference values of the motion quantities stored in the storage unit (Para. [0417], “data generated by an accelerometer (e.g., indicative of exercise /movement/activity of a host);” and para. [0405], “site of sensor implantation (abdomen, arm, etc.) specific relationships (different sites may have different vascular density);”);
a process to select one of the plural pieces of arithmetic information from the storage unit, corresponding to the setting position of the sensor (Para. [0263], “Described herein are continuous analyte sensors that are capable of continuous, automatic self -calibration during a sensor session and capable of achieving high levels of accuracy,”);
and a process to calculate the concentration of the specified substance contained in a sample by using the selected arithmetic information, based on the first signal given from the sensor (Para. [0266], “By providing a continuous analyte sensor with a predetermined in vivo to in vitro ratio and a .
Regarding claim 13, Bohm discloses A measuring method comprising (Abstract):
outputting a first signal based on a concentration of a specified substance from a sensor indwelled in vivo of a user (Para. [0263], “Described herein are continuous analyte sensors that are capable of continuous, automatic self -calibration during a sensor session and capable of achieving high levels of accuracy,”); 
detecting a motion quantity of the sensor corresponding to an activity factor of the user and outputting a second signal based on the motion quantity, the second signal depending on a setting position of the sensor attached to the user, wherein each of a plurality of setting positions of the sensor indicates a region of the user into which the sensor is indwelled (Para. [0417], “data generated by an accelerometer (e.g., indicative of exercise /movement/activity of a host);” and para. [0405], “site of sensor implantation (abdomen, arm, etc.) specific relationships (different sites may have different vascular density);” and para. [0197], “a time since the sensor was implanted or connected to sensor electronics coupled to the sensor; data representative of a pressure on the sensor or sensor system generated by a pressure sensor; data generated by an accelerometer; a measure of moisture ingress; and a measure of noise in an analyte concentration signal.” And para. [0397], “An exemplary calibration process in accordance with some embodiments will now be discussed with reference to FIG. 24. Calibration process 2400 can use one or more of pre-implant information 2402, internal diagnostic information 2404 and external reference information 2406 as inputs to form or modify a conversion function 2408. Internal and external data is used to calibrate device after implantation, including motion data.);
storing in a storage unit, plural pieces of arithmetic information and reference values of motion quantities corresponding, respectively, to said each of the plurality of setting positions of the sensor (Para. [0266], “For example, in certain embodiments, the reference measurement may be determined from a ratio or correlation between the sensitivity of a sensor (e.g., from a certain sensor lot) with respect to in vivo analyte concentration measurements and the sensitivity of another sensor (e.g., from the same lot made in substantially the same way under substantially same conditions) with respect to in vitro analyte concentration measurements at a certain time period. By providing a continuous analyte sensor with a predetermined in vivo to in vitro ratio and a predetermined sensitivity profile (as described in more detail elsewhere herein), self -calibration of the sensor can be achieved in conjunction with high levels of sensor accuracy.” And para. [0397], “An exemplary calibration process in accordance with some embodiments will now be discussed with reference to FIG. 24. Calibration process 2400 can use one or more of pre-implant information 2402, internal diagnostic information 2404 and external reference information 2406 as inputs to form or modify a conversion function 2408. Internal and external data is used to calibrate device after implantation, including motion data.);
identifying the setting position of the sensor comparing the second signal with the reference values of the motion quantities stored in the storage unit (Para. [0417], “data generated by an accelerometer (e.g., indicative of exercise /movement/activity of a host);” and para. [0405], “site of sensor implantation (abdomen, arm, etc.) specific relationships (different sites may have different vascular density);”);
selecting one of the plural pieces of arithmetic information from the storage unit corresponding to the setting position (Para. [0263], “Described herein are continuous analyte sensors that are capable of continuous, automatic self -calibration during a sensor session and capable of achieving high levels of accuracy,”);
and calculating the concentration of the specified substance contained in a sample by using the selected arithmetic information, based on the first signal given from the sensor (Para. [0266], “By providing a continuous analyte sensor with a predetermined in vivo to in vitro ratio and a predetermined sensitivity profile (as described in more detail elsewhere herein), self -calibration of the sensor can be achieved in conjunction with high levels of sensor accuracy.” Wherein the profile is generated based on motion or movement data as well as sensor location data.).
Regarding claim 14, Bohm discloses The non-transitory computer-readable medium according to claim 12, wherein the plural pieces of arithmetic information contain plural items of calibration curve data, and the measuring program causes the computer to execute: a process to select one of the plural items of calibration curve data based on the setting position of the sensor (Para. [0269], “In some embodiments, the continuous analyte sensor system is configured to estimate changes or drift in sensitivity of the sensor for an entire sensor session as a function of time (e.g., elapsed time since start of the sensor session). As described elsewhere herein, this sensitivity function plotted against time may resemble a curve. Additionally or alternatively, the system can also be configured to determine sensor sensitivity changes or drift as a function of time and one or more other parameters that can also affect sensor sensitivity or provide additional information about sensor sensitivity.”);
and a process to calculate the concentration of the specified substance contained in the sample by using the selected calibration curve data (Para. [0269], “In some embodiments, the continuous analyte sensor system is configured to estimate changes or drift in sensitivity of the sensor for an entire sensor session as a function of time (e.g., elapsed time since start of the sensor session). As described elsewhere herein, this sensitivity function plotted against time may resemble a curve. Additionally or alternatively, the system can also be configured to determine sensor sensitivity changes or drift as a function of time and one or more other parameters that can also affect sensor sensitivity or provide additional information about sensor sensitivity.”).
Regarding claim 15, Bohm discloses The non-transitory computer-readable medium according to claim 12, wherein the plural pieces of arithmetic information contain plural measurement algorithms, and the measuring program causes the computer to execute: a process to select one of the plural measurement algorithms from the storage unit based on the setting position of the senor (Para. [0278], “As illustrated in FIG. 1A, an estimative algorithm function 120 can be used to define the relationship between time during the sensor session and sensor sensitivity. The estimative algorithm function may be generated by testing a sample set (comprising one or more sensors) from a sensor lot under in vivo and/or in vitro conditions. Alternatively, the estimative algorithm function may be generated by testing each sensor under in vivo and/or in vitro conditions.”);
and a process to calculate the concentration of the specified substance contained in the sample by using the selected measurement algorithm (Para. [0278], “As illustrated in FIG. 1A, an estimative algorithm function 120 can be used to define the relationship between time during the sensor session and sensor sensitivity. The estimative algorithm function may be generated by testing a sample set (comprising one or more sensors) from a sensor lot under in vivo and/or in vitro conditions. Alternatively, the estimative algorithm function may be generated by testing each sensor under in vivo and/or in vitro conditions.”).
Regarding claim 16, Bohm discloses The non-transitory computer-readable medium according to claim 12, wherein the sample is interstitial fluid (Para. [0230], “The term "analyte," as used herein, is a broad term, and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (and is are not to be limited to a special or customized meaning), and refers without limitation to a substance or chemical constituent in a biological fluid (for example, blood, interstitial fluid, cerebral spinal fluid, lymph fluid or urine) that can be analyzed.”).
Regarding claim 18, Bohm discloses The measuring method according to claim 13, wherein the plural pieces of arithmetic information contain plural items of calibration curve data, the measuring method further comprising: selecting one of the plural items of calibration curve data based on the setting position of the sensor (Para. [0269], “In some embodiments, the continuous analyte sensor system is configured to estimate changes or drift in sensitivity of the sensor for an entire sensor session as a function of time (e.g., elapsed time since start of the sensor session). As described elsewhere herein, this sensitivity function plotted against time may resemble a curve. Additionally or alternatively, the system can also be configured to determine sensor sensitivity changes or drift as a function of time and one or more other parameters that can also affect sensor sensitivity or provide additional information about sensor sensitivity.”);
and calculating the concentration of the specified substance contained in the sample by using the selected calibration curve data (Para. [0269], “In some embodiments, the continuous analyte sensor system is configured to estimate changes or drift in sensitivity of the sensor for an entire sensor session as a function of time (e.g., elapsed time since start of the sensor session). As described elsewhere herein, this sensitivity function plotted against time may resemble a curve. Additionally or alternatively, the system can also be configured to determine sensor sensitivity changes or drift as a function of time and one or more other parameters that can also affect sensor sensitivity or provide additional information about sensor sensitivity.”).
Regarding claim 19, Bohm discloses The measuring method according to claim 13, wherein the plural pieces of arithmetic information contain plural measurement algorithms, the measuring method further comprising:  selecting one of the plural measurement algorithms from the storage unit based on the setting position of the senor (Para. [0278], “As illustrated in FIG. 1A, an estimative algorithm function 120 can be used to define the relationship between time during the sensor session and sensor sensitivity. The estimative algorithm function may be generated by testing a sample set (comprising one or more sensors) from a sensor lot under in vivo and/or in vitro conditions. ;
and calculating the concentration of the specified substance contained in the sample by using the selected measurement algorithm (Para. [0278], “As illustrated in FIG. 1A, an estimative algorithm function 120 can be used to define the relationship between time during the sensor session and sensor sensitivity. The estimative algorithm function may be generated by testing a sample set (comprising one or more sensors) from a sensor lot under in vivo and/or in vitro conditions. Alternatively, the estimative algorithm function may be generated by testing each sensor under in vivo and/or in vitro conditions.”).
Regarding claim 20, Bohm discloses The measuring method according to claim 13, wherein the sample is interstitial fluid (Para. [0230], “The term "analyte," as used herein, is a broad term, and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (and is are not to be limited to a special or customized meaning), and refers without limitation to a substance or chemical constituent in a biological fluid (for example, blood, interstitial fluid, cerebral spinal fluid, lymph fluid or urine) that can be analyzed.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. (US 2012/0262298 A1) (hereinafter – Bohm) in view of Varsavsky et al. (US 2017/0049963 A1) (hereinafter – Varsavsky).

Regarding claim 11, Bohm discloses The measuring apparatus according to claim 1, Bohm fails to disclose further comprising: a control unit configured to control a dosage unit configured to dose, using the processor, a medicine in vivo, wherein the storage unit stores plural dosage algorithms, the control unit selects one of the plural dosage algorithms from the storage unit, based on the concentration of the specified substance and the sensor setting position identified by the identifying unit and controls the dosage unit to dose the medicine in vivo by using the selected dosage algorithm.
However, in the same field of endeavor, Varsavsky teaches further comprising: a control unit configured to control a dosage unit configured to dose, using the processor a medicine in vivo, wherein the storage unit stores plural dosage algorithms, the control unit selects one of the plural dosage algorithms from the storage unit, based on the concentration of the specified substance and the sensor setting position identified by the identifying unit and controls the dosage unit to dose the medicine in vivo by using the selected dosage algorithm (Para. [0031], “In one or more exemplary embodiments, the infusion device 102 operates autonomously to regulate the patient's glucose level based on the sensor glucose measurement values received from the sensing arrangement 104.” See .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the measuring apparatus as taught by Bohm to include a dosage control as taught by Varsavsky in order to automatically control the dosage to be precise (Para. [0108], “For example, the CCD 506 may provide information to the user to allow the user to determine the rate or dose of medication to be administered into the user's body. In other embodiments, the CCD 506 may provide information to the infusion device 502 to autonomously control the rate or dose of medication administered into the body of the user.” And para. [0117], “to administer discrete precise doses of the fluid to the user according to programmed delivery profiles.”).
Regarding claim 17, Bohm discloses The non-transitory computer-readable medium according to claim 12, Bohm fails to disclose wherein the measuring program causes the computer to execute: a process to store in the storage unit plural dosage algorithms;
a process to select one of the plural dosage algorithms from the storage unit based on the concentration of the specified substance and the setting position of the sensor;
and a process to control a dosage unit configured to dose a medicine in vivo by using the selected dosage algorithm.
However, in the same field of endeavor, Varsavsky teaches wherein the measuring program causes the computer to execute: a process to store in the storage unit plural dosage algorithms (Para. [0031], “In one or more exemplary embodiments, the infusion device 102 operates autonomously to regulate the patient's glucose level based on the sensor glucose measurement values received from the sensing arrangement 104.” See further para. [0108], “In other embodiments, the CCD 506 may provide ;
a process to select one of the plural dosage algorithms from the storage unit based on the concentration of the specified substance and the setting position of the sensor (Para. [0031], “In one or more exemplary embodiments, the infusion device 102 operates autonomously to regulate the patient's glucose level based on the sensor glucose measurement values received from the sensing arrangement 104.” See further para. [0108], “In other embodiments, the CCD 506 may provide information to the infusion device 502 to autonomously control the rate or dose of medication administered into the body of the user.”);
and a process to control a dosage unit configured to dose a medicine in vivo by using the selected dosage algorithm(Para. [0031], “In one or more exemplary embodiments, the infusion device 102 operates autonomously to regulate the patient's glucose level based on the sensor glucose measurement values received from the sensing arrangement 104.” See further para. [0108], “In other embodiments, the CCD 506 may provide information to the infusion device 502 to autonomously control the rate or dose of medication administered into the body of the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the measuring apparatus as taught by Bohm to include a dosage control as taught by Varsavsky in order to automatically control the dosage to be precise (Para. [0108], “For example, the CCD 506 may provide information to the user to allow the user to determine the rate or dose of medication to be administered into the user's body. In other embodiments, the CCD 506 may provide information to the infusion device 502 to autonomously control the rate or dose of medication administered into the body of the user.” And para. [0117], “to administer discrete precise doses of the fluid to the user according to programmed delivery profiles.”).

Regarding claim 21, Bohm discloses The measuring method according to claim 13, Bohm fails to disclose further comprising: storing in the storage unit plural dosage algorithms; selecting one of the plural dosage algorithms from the storage unit based on the concentration of the specified substance and the setting position of the sensor;
and controlling a dosage unit configured to dose a medicine in vivo by using the selected dosage algorithm.
However, in the same field of endeavor, Varsavsky teaches further comprising: storing in the storage unit plural dosage algorithms; selecting one of the plural dosage algorithms from the storage unit based on the concentration of the specified substance and the setting position of the sensor(Para. [0031], “In one or more exemplary embodiments, the infusion device 102 operates autonomously to regulate the patient's glucose level based on the sensor glucose measurement values received from the sensing arrangement 104.” See further para. [0108], “In other embodiments, the CCD 506 may provide information to the infusion device 502 to autonomously control the rate or dose of medication administered into the body of the user.”);
and controlling a dosage unit configured to dose a medicine in vivo by using the selected dosage algorithm(Para. [0031], “In one or more exemplary embodiments, the infusion device 102 operates autonomously to regulate the patient's glucose level based on the sensor glucose measurement values received from the sensing arrangement 104.” See further para. [0108], “In other embodiments, the CCD 506 may provide information to the infusion device 502 to autonomously control the rate or dose of medication administered into the body of the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the measuring apparatus as taught by Bohm to include a dosage control as taught by Varsavsky in order to automatically control the dosage to be precise (Para. [0108], “For example, the CCD 506 may provide information to the user to allow the user to determine the rate .

Response to Arguments
Applicant's arguments filed November 08, 2021 have been fully considered but they are not persuasive.
With respect to the arguments regarding Bohm, the arguments are not persuasive. Bohm discloses using both internal and external data after implantation to calibrate the device, see para. [0397], “An exemplary calibration process in accordance with some embodiments will now be discussed with reference to FIG. 24. Calibration process 2400 can use one or more of pre-implant information 2402, internal diagnostic information 2404 and external reference information 2406 as inputs to form or modify a conversion function 2408. Internal and external data is used to calibrate device after implantation, including motion data. Essentially, motion data is stored as arithmetic information that is used to calibrate the device, which also depends on where the sensor is located in the body because of different characteristics and behavior. 
With respect to arguments regarding dependent claims, the arguments are moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791